



Exhibit 10.2.3 (English Translation)




    
Deposit Pledge Agreement
(English Translation)
(Applicable when the pledgor is the debtor)
No. 150339028D16121701-2
The Pledgor: Aleris Aluminum (Zhenjiang) Co., Ltd.
Unified social credit code: 91320000567804157J
Legal representative/ Principle: Eric Michael Rychel
Address: No. 111, Caijia Road, Jingkou Industrial Zone, Zhenjiang City, Jiangsu
Province.


The Pledgee: Bank of China Limited, Zhenjiang Jingkou Sub-branch
Legal representative/ Principle: Zhou Zhentao
Address: No. 235, East Zhongshan Road, Zhenjiang City, Jiangsu Province. Zip
code: 212000
Tel: 0511-850129884 Fax: 0511-85035598




In order to guarantee the performance of obligations under "Master Contracts"
referred to in Article 1 hereunder, the pledgor agrees to provide a deposit
pledge to the pledgee. The parties agree to enter into this Agreement through
mutual consultation. Unless otherwise provided herein, the terms of this
Agreement shall be construed in accordance with the Master Contracts.


Article 1 Master Contracts
Master Contracts in this Agreement refers to:
Syndicated Facility Agreement for the Project of Large Scale and High Strength
Aluminum Alloy Plates entered between the pledgee and the pledgor (Aleris
Aluminum (Zhenjiang) Co., Ltd.) on August 8, 2012, Amendment to Bank Syndicate
Term Loan (No. 150339028D16121701) dated December 21st, 2016, and other separate
agreements signed or to be signed pursuant thereto, and their relevant
amendments or supplements, which expressly provides that it is one of the Master
Contracts.




1

--------------------------------------------------------------------------------





Article 2 Secured Debt
Debts under the Master Contracts are the secured debts under this Agreement,
including principal (including the excessive part allowed under Letter of
Credit), interest (including statutory interest, agreed interest, compound
interest and penalty interest), penalty, damage, the cost to realize creditor’s
rights (including but not limited to litigation costs, attorneys' fees, notary
fees, and enforcement fees), pledgee’s loss(es) and all other expenses caused
due to default by the pledgor (in the case of counter-guarantee; the same
below).


Article 3 Identification of Deposit under Specific Financing Business
When entering into the financing business under the Master Contracts referred to
in Article 1 hereunder, the pledgor and the pledgee shall specify the principal
contract and debts secured by each deposit, the amount of the deposit and the
terms of payment in the Deposit Pledge Confirmation Letter or corresponding
application forms or contracts (including but not limited to the deposit pledge
clause therein), so that each installment of deposit pledged can be identified
for that certain master contract and debts secured by such deposit.


Article 4 Deposit Account
1.
The pledgor shall open a deposit account at the pledgee in accordance with
related laws, regulations, regulatory requirements and business requirements of
pledgee regarding opening of a deposit account.

2.
The pledgee shall keep confidential information regarding pledgor’s deposit
account. The pledgee shall not provide any information or materials about the
pledgee's account to any entity or individual (other than the pledgor), unless
the disclosure is required under laws or administrative regulations.

3.
The deposit amount shall be denominated and settled in RMB. During the year 2017
to 2019, the balance in the deposit account in each year shall be a full year
repayment amount under the syndicated loan due in such given year; and starting
from 2020, the balance in the deposit account shall be the repayment amount due
in the next payment period. Detailed requirements on the deposit account balance
are as follows:













2

--------------------------------------------------------------------------------





No.
Period
Deposit Account Balance
1
From Dec 31, 2016 to Dec 30, 2017
RMB24,000,000
2
From Dec 31, 2017 to Dec 30, 2018
RMB36,000,000
3
From Dec 31, 2018 to Dec 30, 2019
RMB48,000,000
4
From Dec 31, 2019 to Jun 29, 2020
RMB60,000,000
5
From Jun 30, 2020 to Dec 30, 2020
RMB60,000,000
6
From Dec 31, 2020 to Jun 29, 2021
RMB90,000,000
7
From Jun 30, 2021 to Dec 30, 2021
RMB90,000,000
8
From Dec 31, 2021 to Jun 29, 2022
RMB120,000,000
9
From Jun 30, 2022 to Dec 30, 2022
RMB120,000,000
10
From Dec 31,2022 to Jun 29, 2023
RMB120,000,000
11
From Jun 30, 2023 to Dec 30, 2023
RMB120,000,000
12
From Dec 31, 2023 to May 16, 2024
RMB252,484,638



4.
When each loan principal repayment becomes due, the lender may deduct such
principal amount from the deposit account. The pledgor shall replenish any
shortfall in the deposit account in accordance with this Agreement within 10
business days thereafter.



Article 5 Delivery of Guarantee Deposit
1.
The pledgor shall transfer the deposit into the deposit account by installments
at the time and in the amount agreed by the parties.

2.
If the pledgee incurs additional liability due to the following reasons,
including but not limited to amendment to letter of credit or letter of
guarantee, the pledgee is entitled to request the pledgor to increase the
deposit or provide other security acceptable to the pledgee. If the pledgor does
not provide the aforementioned security as requested, the pledgee may refuse to
enter into relevant business with the pledgor.

3.
Without written consent from the pledgee, the pledgor shall not withdraw or
request pledgee to return the delivered deposit until the secured debts are
repaid in full.



Article 6 Decrease in Value of Deposit
In the event the value of the deposit decreases due to currency exchange rate
fluctuation or other reasons not attributable to the pledgee, which may endanger
the rights of the pledgee, the pledgee shall have the right to demand the
pledgor (and the pledgor shall be obligated) to provide additional deposit or
other security in an amount equal to the decreased amount.




3

--------------------------------------------------------------------------------





Article 7 Deposit Interest
The pledge shall include all interests accrued on deposit, and the pledgee may
apply the interest accrued on the deposit for repayment of the secured debt.
Article 8 Pledge Enforcement Event
If the pledgor fails to make any payment to the pledgee on any ordinary
repayment date, performance date or early repayment date in accordance with
agreements between the parties, the pledgee may enforce the pledge in accordance
with laws, regulations or this Agreement.
Article 9 Enforcement of Pledge
When this pledge becomes enforceable, the pledgee is entitled to apply the
deposit to first repay costs occurred under the Master Contracts, and then apply
the remaining part for principal repayment, and the pledgee may also pay the
deposit to other parties directly.
If the secured debts are secured by other collateral or guarantee in addition to
those under this Agreement, such additional collateral or guarantee will not
affect the pledgee’s right under this Agreement, and the pledgee may in its sole
discretion determine the sequence of enforcement. The pledgor shall undertake
the security liabilities in accordance with this Agreement and shall not object
to the enforcement hereunder based on the existence of other guarantee or the
sequence of enforcement.
Article 10 Return of Deposit
1.
The pledgee shall return a specific deposit to the pledgor when:

(1)
The pledgor has repaid in full the corresponding secured debt that is guaranteed
by the pledge of the given deposit;

(2)
The pledgor has provided other guarantee acceptable to the pledgee, as
substitute, to secure repayment of the corresponding secured debt guaranteed by
the given deposit; or

(3)
After the pledge is enforced, any part of the deposit remains.

2.
The pledgee will return the deposit to the pledgor in accordance with the refund
method requested by the pledgor. If the pledgor does not specify any refund
method, the pledge will return the deposit to the pledgor following the original
funding method. If the deposit cannot be returned in accordance with foregoing
methods, the pledgee will keep the deposit on behalf of the pledgor.

3.
If the pledgee returns to the pledgor a deposit under a specific business, and
the pledgee makes a request to use such deposit to secure payment under another
business (and the pledgor agrees with such request), then the pledgor shall
submit to the pledgee the Deposit Pledge Confirmation Letter or



4

--------------------------------------------------------------------------------





other written confirmation documents. Thereafter, the pledgee may directly use
such deposit as security for such other business, and remit the deposit into the
deposit account designated by the pledgee In this case, if the pledgor believes
that the remaining deposit is not sufficient, it may request the pledgee to
replenish the deposit. If the pledgor believes that the remaining deposit
exceeds the amount required to secure such other business applied for by the
pledgee, the pledgee may return the excess part to the pledgor in accordance
with paragraph 2 of this article.


Article 11 Relation between this Agreement and the Master Contracts
Given that the pledgor is the debtor under the Master Contracts, both parties
hereby acknowledge and confirm that:
1.
If the parties agree to terminate the Master Contracts or accelerate the
maturity date of the secured debts under the Master Contracts, the deposit
hereunder shall be applied to repay debts that have occurred.

2.
If the parties agree to amend or modify the Master Contracts, the pledgor agrees
that the deposit hereunder shall secure repayment of debts under the amended or
modified Master Contracts.

3.
If after the pledgee issues a letter of credit to the pledgor, it subsequently
provides import bill advance, buyer bill advance or any other financing to the
pledgor, the pledgor agrees that the deposit hereunder shall continuously and
uninterruptedly secure repayment of the debts under such subsequent financing.



Article 12 Pledgor’s Representation and Warranties
The pledgor hereby represents and warrants that:
1.
The pledgor is duly registered and validly existing, is fully capable for civil
rights and acts required for execution and performance of this Agreement, has
full title to legal ownership or the right of disposition regarding the deposit
pledged hereunder.

2.
The pledgor fully understands the content of the Master Contracts and genuinely
intends to sign and perform this Agreement, and has obtained all proper
authorizations in connection with the pledge that are required under it Articles
of Association or other constitutional documents. The signing and performance of
this Agreement do and will not breach any contracts, agreements or other legal
documents binding upon the pledgor. The pledgor has obtained or will obtain all
necessary approvals, permits, filings or registration in connection with the
creation of the pledge hereunder.

3.
The signatures on each of the invoices or documents to be signed by the pledgor
are genuine



5

--------------------------------------------------------------------------------





signatures of the authorized representatives of the pledgor, and the company
seal affixed thereto is authenticate and valid.
4.
Any underlying transactions in connection with this Agreement shall be proper
and lawful, and shall not involve fraud, money laundering or any other illegal
activities.

Article 13 Liabilities for Fault in Contract Formation
If this Agreement does not take effect and the pledge is not established after
this Agreement is signed because of pledgor’s refusal or delay in deposit
payment or other reasons attributable to the pledgor, the pledgor shall be
deemed to be in default for contract formation. In this case, if the pledgee
suffers from any losses or damages, the pledgor shall indemnify the pledgee for
such losses or damages.
Article 14 Breach of Contract and Consequences
The pledgor shall be in breach of this Agreement in any one of the following
circumstances:
1.
The pledgor impedes in any way the pledgee’s disposal of the deposit pursuant to
this Agreement;

2.
The pledgor refuses to supplement the deposit or provide other forms of
guarantee as required by the pledgee when the value of the deposits decreases as
provided in article 6 hereunder;

3.
The pledgor makes false representations or warranties in this Agreement, or it
breaches any of its covenants hereunder;

4.
The pledgor violates other provisions of this Agreement concerning rights and
obligations of the parties;

5.
The pledgor terminates its business operation, or is dissolved, suspended or
declared bankrupt; or

6.
The pledgor breaches other contracts between the pledgor and the pledgee or
between the pledgor and other institutions of the Bank of China.

In case of any breach provided in the preceding paragraph, the pledgee may take
the following measures, individually or concurrently, which it deems appropriate
in the given circumstances:
1.
to require the pledgor to correct its breach within limited period;

2.
to entirely or partially reduce, suspend or terminate the credit granted to the
pledgor;

3.
to entirely or partially suspend or terminate review of the pledgor’s
applications under other business contracts; to entirely or partially suspend or
terminate funding or processing of any loan that is not draw down or any trade
financing that is being processed;

4.
to declare that principal and interest for any outstanding loan or trade finance
funds or any other payables owed by the pledgor under other contracts, partially
or entirely, become due immediately;



6

--------------------------------------------------------------------------------





5.
to terminate or rescind this Agreement, and to wholly or partly terminate or
rescind other agreements between the pledgor and the pledgee;

6.
to claim against the pledgor for damages incurred by the pledgee due to
pledgor’s breach hereof;

7.
to enforce the pledgee’s right against the deposit;

8.
to take other actions that the pledgee deems appropriate.

Article 15 Reservation
In the event that one party fails to exercise part or all of its rights under
this Agreement, or fails to require the other party to perform or assume part or
all of its responsibilities or obligations, this shall not constitute a waiver
of such rights or an exemption of such responsibilities or obligations.
Where one party grants the other party any grace period or extension of time or
it is late in exercising any rights, this shall not affect such parties rights
under this Agreement or under applicable laws and regulations, nor shall this be
deemed as such party’s waiver of any rights.
Article 16 Amendment, Modification or Termination
Any amendment or modification of this Agreement shall be made in written form
after both parties reach consensus through consultation, and such amendment or
modification shall constitute an indivisible part of this Agreement.
This Agreement shall not be terminated before the parties have performed all
obligations and exercised all rights here under, unless otherwise required by
laws or regulations or agreed on by the parties.
Invalidity of any provisions of this Agreement shall not affect validity of
other provisions hereunder, unless otherwise required by laws or regulations or
agreed on by the parties.
Article 17 Governing Law and Dispute Resolution
The laws of People’s Republic of China shall govern this Agreement.
The parties shall settle any conflicts or disputes arising from the performance
of this Agreement through consultation. Failing to resolve the disputes through
consultation, the parties agree to resolve the disputes following the method
provided in the Master Contract.
To the extent such conflicts or disputes do not affect performance of other
terms of this Agreement, the parties shall continue to perform such other terms.
Article 18 Appendix
The Application for Opening Deposit Account and the Deposit Pledge Confirmation
Letter signed pursuant


7

--------------------------------------------------------------------------------





to this Agreement and other appendices confirmed by both parties are integral
parts of this Agreement and shall have the same legal force with this Agreement.


Article 19 Others
1.
The pledgor shall not transfer any of the rights or obligations under this
Agreement to a third party without the written consent of the pledgee.

2.
The pledgor hereby acknowledges that the pledgee may entrust other institutions
of the Bank of China Limited to perform the rights and obligations in this
Agreement. The other institutions of Bank of China Limited so entrusted by the
pledgee may exercise all of pledgee’s rights hereunder and if necessary, may
litigate or arbitrate any disputes arising out of this Agreement.

3.
Without restricting other provisions hereunder, this Agreement shall bind on the
parties and their respective heirs and assignees.

4.
Unless otherwise agreed, the parties design the registered address provided in
this Agreement as the address for communication and contracts, and undertake to
notify the other party in writing of any change to its registered address.

5.
All the titles and names of business are used for the convenience of reference,
and shall not be used for interpretation of the content of any provisions or the
parties’ rights and obligations.



Article 20 Effectiveness and Creation of Pledge
This Agreement shall take effect after the legal representatives, persons in
charge or authorized representatives of both parties sign or affix personal seal
on this Agreement and after this Agreement is affixed with company chop of each
parties.
The pledge will be created when the deposit is delivered to pledgee.


This Agreement is executed in two counterparts with each party holding one
original. The counterparts have equal force.


Pledgor: Aleris Aluminum (Zhenjiang) Co., Ltd.:
Authorized Signatory: /s/ Gerd F. Jegodzinski


Pledgee: Bank of China Limited, Zhenjiang Jingkou Sub-branch (Chop affixed)
Authorized Signatory: /s/ Zhou Zhentao
 


8